     Case 3:20-cv-02069-H-BGS Document 6-1 Filed 11/17/20 PageID.37 Page 1 of 8



 1   THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
     County of San Diego
 2   By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
        JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531-5836; Fax: (619) 531-6005
     E-mail: melissa.holmes@sdcounty.ca.gov
 5
     Attorneys for Defendant County of San Diego
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11   HENRY BILS, individually and as         )        NO. 20-CV-2069-H-BGS
                                             )
12   Successor in Interest to NICHOLAS BILS, )        MEMORANDUM OF POINTS AND
     deceased,                               )        AUTHORITIES IN SUPPORT OF
13                                           )        MOTION TO STAY ALL
                                             )        PROCEEDINGS PENDING
14                Plaintiff,                 )        RESOLUTION OF CRIMINAL
                                             )        PROSECUTION
15          v.                               )
                                             )
16                                           )        Date: December 21, 2020
     COUNTY OF SAN DIEGO, a municipal )               Time: 10:30 a.m.
17   entity, Deputy AARON RUSSELL, an        )        Courtroom: 15A
                                             )        Judge: Hon Marilyn L. Huff
18   individual, and DOES 1 through 10,      )
     inclusive,                              )
19
                                                  )
20                Defendants.                     )
21
22                                        I.     INTRODUCTION
23         Defendant County of San Diego (“County”) respectfully requests that the Court
24   stay this case until the resolution of the currently pending state court criminal prosecution
25   against, Defendant Aaron Russell (“Russell”). The related state court case, San Diego
26   Superior Court Case No. CD286474, People v. Aaron Russell, is a criminal prosecution
27   of Russell, a former Sheriff’s deputy, arising from the same May 1, 2020, shooting
28   incident at issue in this lawsuit.
     Case 3:20-cv-02069-H-BGS Document 6-1 Filed 11/17/20 PageID.38 Page 2 of 8



 1         A stay is necessary because the outcome of the underlying criminal case may
 2   control the outcome of this action and a stay is in the interest of judicial economy. The
 3   elements of the crime charged in the criminal matter, and Russell’s defense in the
 4   criminal case, necessarily involve overlapping issues with those in this case (i.e., the
 5   lawfulness of the shooting). Russell’s anticipated defense in that action is that his actions
 6   were reasonable, necessary, and did not constitute unlawful force. In order to prove
 7   excessive force under Section 1983 in this action, Plaintiff must show that the force used
 8   was unreasonable. Thus, the criminal prosecution and this action both involve
 9   overlapping legal issues involving identical events.
10         Further, given the pending criminal proceedings and related criminal investigation
11   the County and Plaintiff will be impaired in conducting discovery on this action. Russell
12   may invoke the Fifth Amendment due to the criminal proceedings. Further, the parties in
13   this action will likely be unable to obtain the San Diego Police Department Homicide
14   files and San Diego District Attorney investigation files concerning the incident since the
15   criminal prosecution is ongoing and the criminal investigation is likely still ongoing.
16         A stay is further warranted since, if the Court does not stay the case, the parties
17   will be required to fully litigate this matter, wasting the Court and the parties’ resources,
18   when the entire case, or at least major issues in the case, may be resolved in the criminal
19   action. Thus, a stay will promote judicial economy by clarifying and simplifying issues,
20   and will save the parties and this Court both time and effort. The County therefore
21   respectfully requests a stay of this entire action and all pending deadlines until the final
22   resolution of the criminal prosecution against Russell.
23                                  II.    THE RELATED ACTIONS
24         As described below, the actions involve the same event and identical factual and
25   legal issues.
26   The 42 U.S.C. § 1983 Case (This Case):
27         In the instant action, Plaintiff alleges that on May 1, 2020, Russell, who was on
28   duty and “acting under color of law” as a San Diego County Sheriff’s Deputy used

                                               -2-                      NO. 20-CV-2069-H-BGS
     Case 3:20-cv-02069-H-BGS Document 6-1 Filed 11/17/20 PageID.39 Page 3 of 8



 1   excessive force by unlawfully detaining and shooting decedent, Nicholas Bils. ECF No.
 2   1, Compl. ¶10. Nicholas Bils later died from the gunshot wounds. Id. ¶ 11. Plaintiff
 3   Henry Bils, who claims he is Nicholas Bils’ father, alleges numerous state and federal
 4   causes of action all based on these same events. In an excessive force case under Section
 5   1983, Plaintiff is required to prove that a law enforcement officer’s use of force was
 6   unreasonable or excessive. Ninth Cir. Manual of Model Civil Jury Instructions, Nos.
 7   9.25, 9.26, 9.29. In his state law causes of action based on the shooting, plaintiff cannot
 8   prevail if the force used was necessary. Cal. Penal. Code § 835a.
 9   The Criminal Case (San Diego Superior Court Case No. CD286474, People v. Aaron
10   Russell):
11            The currently pending California Superior Court case, San Diego Superior Court
12   Case No. CD286474, People v. Aaron Russell (the criminal action), also involves the
13   May 1, 2020 shooting of Nicholas Bils by Russell. In that criminal action, Russell is
14   charged with murder, violation of Penal Code section 187(a). Request for Judicial Notice
15   [RJN], Exhibit 1, Felony Complaint filed July 13, 2020. The criminal action is pending.
16   RJN, Exhibit 2, July 24, 2020 Felony Minutes. The preliminary hearing in the criminal
17   matter is currently scheduled for January 25, 2021. Id.
18            The charge in the criminal action requires a finding that Russell unlawfully killed
19   Bils, and that the killing was not justified. CALCRIM No. 507. Justifiable Homicide: By
20   Peace Officer; Exhibit 1, Felony Complaint. A killing by a law enforcement officer is
21   justified under California Penal Code section 196 if the force was necessary.
22
               III. A STAY IS WARRANTED WHEN THE RESOLUTION OF
23
          INDEPENDENT PROCEEDINGS BEAR ON THE UNDERLYING CASE
24
25            This Court “has broad discretion to stay proceedings as an incident to its power to
26   control its own docket.” Clinton v. Jones, 520 U.S. 681, 683 (1997); Karoun Dairies, Inc.
27   v. Karlacti, Inc., No. 08CV1521 AJB WVG, 2013 WL 4716202, at *2 (S.D. Cal. Sept. 3,
28   2013).

                                                -3-                     NO. 20-CV-2069-H-BGS
     Case 3:20-cv-02069-H-BGS Document 6-1 Filed 11/17/20 PageID.40 Page 4 of 8



 1         For the sake of judicial economy, the Court may stay a case pending the outcome
 2   of other legal proceedings that will impact the outcome of a case. Leyva v. Certified
 3   Grocers of Cal., Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979). The Court’s discretion to
 4   stay the case is appropriately used when the resolution of another matter will have a
 5   direct impact on the issues before the court, substantially simplifying issues presented.
 6   Mediterranean Enters. v. Ssangyong Corp., 708 F.2d 1458 (9th Cir. 1983); San Diego
 7   Padres Baseball P'ship v. United States, 2001 WL 710601, at *1 (S.D. Cal. May 10,
 8   2001). “A stay may be the most efficient and fairest course when there are ‘independent
 9   proceedings which bear upon the case.’” Nat. Union Fire Ins. Co. of Pittsburgh, PA v.
10   Elec. Arts, Inc., No. C 11-04897 JW, 2012 WL 219428, at *1 (N.D. Cal. Jan. 24, 2012).
11         In determining whether to stay the case, a court “must weigh competing interests
12   and maintain an even balance.” Landis v. North American Co., 299 U.S. 248, 254–55
13   (1936). These competing interests include: (1) the possible damage that may result from
14   a stay; (2) the hardship or inequity a party may suffer if required to go forward; and (3)
15   “the orderly course of justice measured in terms of the simplifying or complicating of
16   issues, proof, and questions of law which could be expected to result from a stay.”
17   CMAX, Inc. v. Hall (“CMAX”), 300 F.2d 265, 268 (9th Cir. 1962). A stay should not be
18   ordered if it “will work damage to someone else,” unless the moving party can show
19   “hardship or inequity.” Dependable Highway Express, Inc. v. Navigators Ins. Co., 498
20   F.3d 1059, 1066 (9th Cir. 2007). A longer stay requires a greater showing but is
21   appropriate as long as the other proceedings will be concluded “within a reasonable
22   time.” Id. at 1066 (cite omitted).
23         A stay in a Section 1983 case is justified when the civil case is based on the same
24   events as a criminal prosecution. This is because of the potential applicability of both the
25   Younger abstention doctrine and the potential for a Heck bar arising from a criminal
26   conviction. See Quesada v. City of Antioch, No. C 08–1567 JL, 2008 WL 4104339
27   (N.D.Cal. Aug. 29, 2008) (finding Younger abstention justified stay of civil action when
28   criminal proceeding was pending on same events); Beets v. County of Los Angeles, 669

                                              -4-                      NO. 20-CV-2069-H-BGS
     Case 3:20-cv-02069-H-BGS Document 6-1 Filed 11/17/20 PageID.41 Page 5 of 8



 1   F.3d 1038, 1040 (9th Cir. 2012) (finding criminal prosecution of third party could raise
 2   Heck bar in Section 1983 action arising from same events); Stoddard–Nunez v. City of
 3   Hayward, No. .: 3:13–cv–4490 KAW, 2013 WL 6776189 (N.D. Cal. 2013) (granting stay
 4   based on Heck and Younger in officer involved shooting pending resolution of murder
 5   prosecution).
 6
 7          IV.      THE INTERESTS IN THIS CASE WEIGH HEAVILY IN FAVOR OF
                                        A STAY
 8
 9         Staying this case will: (1) promote judicial economy and save the parties
10   substantial resources; and (2) not result in an excessive delay or prejudice to Plaintiff.
11         A.     Staying the Case Will Promote Judicial Economy Because the Outcome
                  of the Criminal Action May Completely Resolve This Action.
12
13         This action and the criminal action involve identical factual and legal issues. If
14   Russell is convicted in the criminal action, he may be precluded from bringing some or
15   all of the defenses that could be alleged in this action. Further, if a jury finds that the
16   shooting was justified as necessary under California Penal Code section 196, that finding
17   may have a collateral estoppel effect on this action as well.
18         In Wallace v. Kato, 549 U.S. 384, 394 (2007), the United States Supreme Court
19   stated that if a Section 1983 case is related to rulings that likely will be made in a pending
20   or anticipated criminal trial, it is within the power of the court, and “in accord with
21   common practice,” to stay the civil action until the criminal case or the likelihood of a
22   criminal case is ended. Id. at 1098. If the outcome of the criminal matter does not require
23   dismissal of the Section 1983 action, the case may proceed after the resolution of the
24   criminal action absent some other bar to suit. Edwards v. Balisok, 520 U.S. 641, 649
25   (1997).
26         In this case, Plaintiff’s Section 1983 claim and his related civil claims are premised
27   upon Russell’s allegedly unlawful use of force. This claim is related to rulings that will
28   likely be made in the upcoming criminal trial. The prosecution is proceeding on the

                                               -5-                       NO. 20-CV-2069-H-BGS
     Case 3:20-cv-02069-H-BGS Document 6-1 Filed 11/17/20 PageID.42 Page 6 of 8



 1   theory that the shooting of Bils by Russell was not legally justified. RJN, Exhibit 1,
 2   Felony Complaint. An element of this crime requires the People to prove that the peace
 3   officer was not using necessary force. CALCRIM No. 507. Justifiable Homicide: By
 4   Peace Officer. However, if a jury finds that Russell’s force was necessary, then
 5   Plaintiff’s state law claims will fail. Also, if the force was necessary it will also be found
 6   to be reasonable under the Fourth Amendment which will impact Plaintiff’s Section 1983
 7   claims. Thus, the legal issues in the criminal and civil cases overlap. As such, this Court
 8   should embrace the “common practice” discussed Wallace v. Kato and exercise its
 9   discretionary authority to stay this case in its entirety during the pendency of the parallel
10   state criminal proceedings. See, e.g., al, Valdez v. Leeds, No. 117CV00430LJOSAB,
11   2019 WL 4138945, at *8 (E.D. Cal. Aug. 30, 2019) (staying section 1983 action that had
12   parallel criminal proceedings); Combs v. Ribac, No. 317CV02381WQHBGS, 2018 WL
13   1185266, at *4 (S.D. Cal. Mar. 7, 2018) (same); Felts v. Myers, No. 15-CV-1272-AJB-
14   NLS, 2016 WL 7735232, at *2 (S.D. Cal. Nov. 9, 2016), report and recommendation
15   adopted, No. 15-CV-1272-AJB-NLS, 2017 WL 118598 (S.D. Cal. Jan. 11, 2017) (same).
16         Staying this case will avoid expenditure of substantial resources. If this case is not
17   stayed, the County will need to prepare and file appropriate responses to the pleadings
18   and begin to conduct discovery and retain numerous experts while the parallel criminal
19   action proceeds. The Court would need to address appropriate challenges to the
20   pleadings and other discovery-related issues. This is not a prudent or economical
21   expenditure of resources since the outcome of the criminal action could make all of this
22   litigation unnecessary. Further, discovery will be impaired while the criminal action is
23   proceeding. Russell is likely to invoke the Fifth Amendment which will prevent the
24   County and the Plaintiff from completing necessary discovery from a party in this matter.
25   Further, the District Attorney and the San Diego Police Department both have conducted
26   investigations into the shooting which are not likely to be released to the parties in the
27   civil lawsuit prior to the resolution of the underlying criminal action. Thus, the interests
28   of economy is in favor of a stay in this action.

                                               -6-                      NO. 20-CV-2069-H-BGS
     Case 3:20-cv-02069-H-BGS Document 6-1 Filed 11/17/20 PageID.43 Page 7 of 8



 1          B.     Staying the Case Will Not Result in an Unreasonably Long Delay or any
                   Prejudice to Plaintiff.
 2
 3          As shown above, staying this case would promote judicial economy and save the
 4   parties and Court substantial time, effort, and resources. The stay sought is also limited
 5   in time, will not result in an unreasonably long delay, and will not prejudice Plaintiff.
 6   The moving party has reached out to Plaintiff’ counsel to discuss this motion for a stay.
 7   Plaintiff’s counsel did not voice an objection to this motion, though he has indicated he is
 8   not willing to join it.
 9          The stay sought here is not excessive. The incident occurred less than seven
10   months ago. Plaintiff’s criminal case is likely to proceed to trial within a year. RJN,
11   Exhibit 2 (setting preliminary hearing for January 2021). Even if the date of the criminal
12   trial moved out further, the stay sought would not be significant as Plaintiff’s criminal
13   action is still likely to be resolved well before two years have passed since the incident
14   occurred. Given that many Section 1983 use of force cases are not even filed until nearly
15   two years after the incident, a stay that is likely to be lifted before this time is not
16   excessive. Further, given the nature of the charges in the criminal action and the likely
17   depth of those investigations into the events, there is no substantial likelihood that
18   evidence will be lost due to the stay.
19          Finally, Plaintiff will not suffer damage, hardship, or inequity from a stay. CMAX,
20   300 F.2d at 268. Staying the case will not prejudice Plaintiff as Plaintiff is primarily
21   seeking a financial award. ECF No. 1, Compl. p. 19 (requesting monetary damages in
22   prayer). Plaintiff’s is not claiming any continuing constitutional violations or harms that
23   this suit seeks to address. Rather the stay would cause Plaintiff, at most, to experience a
24   delay in resolving his claim for monetary damages.
25          A delay in obtaining monetary damages is not a basis for denying a stay request.
26   “[M]ere delay in monetary recovery is an insufficient basis to deny a stay.” Gustavson v.
27   Mars Inc., 2014 WL 6986421 at *3, citing Lockyer v. Mirant Corp., 398 F.3d 1098,
28   1110-1112 (9th Cir. 2005); also see CMAX, 300 F.2d at 268-69 (holding that a stay was

                                                -7-                       NO. 20-CV-2069-H-BGS
     Case 3:20-cv-02069-H-BGS Document 6-1 Filed 11/17/20 PageID.44 Page 8 of 8



 1   appropriate when the party opposing the stay sought only monetary damages and did not
 2   allege continuing harm or seek injunctive or declaratory relief). As Plaintiff’s interest in
 3   resolution is financial and this is insufficient to show prejudice, a stay is appropriate.
 4                                      V.     CONCLUSION
 5         The Court should stay this action until the criminal prosecution arising from the
 6   same incident is resolved. The stay is appropriate as the case involves identical issues
 7   and, as a result, a stay of this matter will result in the conservation of judicial resources as
 8   the outcome of the criminal matter may resolve this action. Further, a stay will not result
 9   in substantial delay and will not prejudice the Plaintiff. For all these reasons, the County
10   respectfully requests that the Court stay this action.
11   DATED: November 17, 2020                 THOMAS E. MONTGOMERY, County Counsel
12                                            By: s/JENNIFER M. MARTIN, Deputy
                                              Attorneys for Defendant County of San Diego
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -8-                       NO. 20-CV-2069-H-BGS
